Citation Nr: 1022740	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder to include paranoid schizophrenia, posttraumatic 
stress disorder (PTSD), and/or organic brain syndrome.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and J.T.


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from September 1961 
to April 1962, April 1962 to May 1964, May 1964 to January 
1969, and from January 1969 to April 1971.  A March 1990 VA 
administrative decision found that his period of service from 
April 23, 1965 to April 28, 1971 was not under conditions 
other than dishonorable and consequently was a bar to VA 
benefits.  However, he is entitled to health care under 
Chapter 17, Title 38 U.S.C. for any disabilities determined 
to be service-connected during this period.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that found that new and material evidence had 
not been received to reopen the previously denied claim for 
service connection for an acquired psychiatric disorder to 
include paranoid schizophrenia, PTSD, and/or organic brain 
syndrome.  

In October 2009, the Board remanded the case for further 
development.  It has now been returned for appellate review.  

The reopened claim of entitlement to service connection for 
an acquired psychiatric disorder to include paranoid 
schizophrenia, PTSD, and/or organic brain syndrome is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In March 1990, the RO denied the Veteran's initial claim 
for service connection for PTSD, schizophrenia, and possible 
organic brain syndrome, and the Veteran did not appeal the 
decision.  

2.  In April 1998, the RO again denied the Veteran's claim 
for service connection for PTSD on the basis that new and 
material evidence sufficient to reopen the claim had not been 
received; the Veteran did not appeal the decision.  

3.  Evidence received since the March 1990 and April 1998 RO 
decisions, considered in conjunction with the record as a 
whole, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The unappealed March 1990 RO decision that denied the 
Veteran's claim for service connection for PTSD, 
schizophrenia, and possible organic brain syndrome is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The unappealed April 1998 RO decision that found that new 
and material evidence had not been received to reopen the 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002).

3.  New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder to include paranoid schizophrenia, PTSD, and/or 
organic brain syndrome.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Court specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

In light of the decision herein reopening the claim, the 
Board finds that any errors with regard to the VCAA duties to 
notify and/or assist are harmless.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis or organic brain disorder 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2009).  

The RO denied the Veteran's initial claim for service 
connection for an acquired psychiatric disorder to include 
paranoid schizophrenia, PTSD, and/or organic brain syndrome 
in a March 1990 rating decision.  The evidence of record at 
the time of the decision included the Veteran's service 
treatment records, which did not show any treatment for a 
psychiatric disability.  Upon examination in June 1969, no 
psychiatric impairment was found.  A VA hospitalization 
discharge summary, for hospitalization from July 31, 1989 
through August 29, 1989, provided a diagnosis of 
"undiagnosed psychiatric illness, rule out delirium 
secondary to organic brain syndrome."  Based on this 
evidence, the RO concluded that the Veteran's did not have a 
psychiatric disability that was incurred in or aggravated by 
service, or one that could be presumed to have been so 
incurred or aggravated; and neither schizophrenia nor PTSD 
were shown by the evidence of record.  The RO also noted that 
the Veteran's reported stressors occurred during his period 
of service in Vietnam - which included his period of duty 
that was considered to be "not other than dishonorable."  
Notice of the determination and his appellate rights were 
issued to the Veteran under cover letter dated in March 1990.  
The Veteran did not file a notice of disagreement with the 
determination.  Hence, the decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302.  

In December1997, the Veteran filed a request to reopen his 
claim for service connection for PTSD.  The additional 
evidence received included VA treatment records dated from 
July 1989 to November 1997 and VA hospital reports dated in 
December 1992 and August 1993 to September 1993.  In an April 
1998 rating decision, the RO concluded that new and material 
evidence sufficient to reopen the claim for service 
connection for PTSD had not been received because the medical 
records did not denote a diagnosis of PTSD.  The Veteran was 
provided notice of this decision as well as his appellate 
rights under cover letter dated May 1, 1998.  However, he did 
not initiate an appeal and the decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009).  

In September 2005, the Veteran filed a request that his claim 
of service connection for a psychiatric disability be 
reopened.  The additional evidence associated with the file 
includes Social Security Administration disability benefits 
records, and VA treatment reports which show a diagnosis of 
paranoid schizophrenia.  He also testified at his personal 
hearing before a Decision Review Officer at the RO in August 
2007 that his duties during his period of active duty 
included work in graves registration.  (Transcript at pages 2 
- 4.)  The Board finds this additional evidence is new, in 
that it was not previously of record, and it is also material 
as it relates to a prior basis for denial of the claim, i.e., 
showing a current diagnosis of a psychiatric disability - 
namely paranoid schizophrenia, as well as a stressor that is 
capable of verification.  Solely for the purpose of 
determining whether to reopen the claim, this evidence is 
presumed credible.  See Kutscherousky, supra.  Thus, new and 
material evidence has been received, and the claim is 
reopened.  To this extent only, the appeal is allowed.


ORDER

New and material evidence has been received and the claim for 
service connection for an acquired psychiatric disorder to 
include paranoid schizophrenia, PTSD, and/or organic brain 
syndrome is reopened; to this extent only the appeal is 
granted.  


REMAND

Although the claim for service connection for an acquired 
psychiatric disorder to include paranoid schizophrenia, PTSD, 
and/or organic brain syndrome is reopened, the Board finds 
that additional development is needed before a determination 
on the merits can be rendered.  

In his claim for benefits, the Veteran reported that he had 
been treated for PTSD for the past 20 years at the Jefferson 
Barracks VA facility.  Although current VA records have been 
associated with the claims file, it is not clear if any 
additional records from the 1980s have been requested.  
Additionally, the Veteran has now testified that he had 
duties in grave registration during his period of service in 
Vietnam, and such service is capable of verification through 
official channels.  The Board observes that it appears that 
these duties may have occurred during his period of service 
for which VA benefits have been barred due to the character 
of his discharge, however, a determination of service 
connection for a disability incurred during this period of 
service would allow him to obtain treatment.  Hence, the 
Board finds that this information should be presented to the 
U.S. Armed Services Center for Unit Records Research (CURR), 
which is now known as the U.S. Army and Joint Services 
Records Research Center (JSRRC), for verification.  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain the names and addresses of all 
medical care providers who have treated 
the Veteran for a psychiatric disability, 
to include PTSD, paranoid schizophrenia, 
and/or organic brain syndrome, since his 
discharge from service.  After securing 
any necessary release, the RO should 
obtain the outstanding records and 
associate them with the claim file.  In 
particular, the RO should obtain all 
treatment records from the Jefferson 
Barracks VA medical facility dated from 
the Veteran's discharge from service to 
the present.  If these records are 
unavailable, it should be so certified.  

2.  The RO should contact JSRRC or other 
appropriate source and request supporting 
evidence and/or verification of the 
Veteran's claimed stressor of having 
worked in graves registration while he was 
serving in Vietnam.  

3.  If and only if the Veteran's claimed 
stressor of having worked in graves 
registration is verified, schedule a VA 
psychiatric examination to ascertain the 
nature, diagnosis and likely etiology, of all 
currently demonstrated psychiatric disability.  
The examiner must review the entire claims 
file in conjunction with the examination.  All 
studies or tests deemed necessary should be 
conducted.  The examiner should clearly 
outline the Veteran's psychiatric history, and 
provide an opinion as to whether it is at 
least as likely as not (50 percent or greater) 
that any currently diagnosed psychiatric 
disability had its clinical onset in service 
or within one year of his discharge from 
service, or is due to some incident during the 
Veteran's military service, including the 
verified stressor.  

4.  After the development requested above has 
been completed to the extent possible, and any 
other indicated action accomplished, the issue 
of entitlement to service connection for an 
acquired psychiatric disorder to include 
paranoid schizophrenia, PTSD, and/or organic 
brain syndrome, should be adjudicated de novo 
in light of all of the evidence of record.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative, if any, 
should be furnished a Supplemental Statement 
of the Case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


